EXHIBIT “B”
9/30/2019 Feerick Nugent MacCariney, PLLC Mail - RE: Mormile v. Accurate et al. Rockland Co. Index #34070-2019

Mary Marzolla <mmarzolia@inmiawtirm.com>

 

 

RE: Mormile v. Accurate et al. Rockland Co. Index #34070-2019

1 message

 

 

Christopher G. Salloum <csalloum@lawfirm.ms> Mon, Sep 9, 2019 at 10:04 AM
To: Mary Marzolla <mmarzolla@inmlawfirm.com>, Donald Feerick <dfeerick@fnmlawfirm.com>

Thank you for confirming that your client remains interested in settlement. You previously declined to clearly express the
same to us in response to our numerous inquiries.

| have conferred with our client regarding your offer. Given that your client's decision to initiate litigation in connection
with this matter has caused our client to expend additional unnecessary legal costs, despite our repeated follow ups to
you in July (before your commencement of this action) regarding the agreement we first sent you in early June, we offer
to settle by way of a $15,000 lump sum payment reportable on a 1099 to Plaintiff. We will exchange a settlement
agreement.

Please send us a revised version of the settlement agreement we previously sent to you in June with your proposed
changes and we will review it immediately, or, alternatively, please contact Derek regarding the same, and he can make
those changes and send them to you for review. Please advise us today if your client will accept the offer. If we are
unable to finalize settlement today, we request that, as a sign of your goad faith intention to settle, you file a notice of
discontinuance without prejudice today so that we can have sufficient time to finalize the agreement without also
incurring additional legal fees preparing a response to your Verified Complaint. Of course, if negotiations regarding the
agreement fail, and they will not, your client can always commence her action again.

Thank you. We look forward to settling this matter.

Best,

Chris

Christopher G. Salloum, Associate
Mandelbaum Saisburg BC.

d. 973.607.1267

csalloum@lawfirm.ms Bio

 

3 Becker Farm Road, Suite 105, Roseland, NJ 07068
1270 Avenue of the Americas, Suite 1808, New York, NY 10020

  

www.lawfirm.ms

THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS NAMED ABOVE. This message may be an attorney-client communication,
and as such is privileged and confidential. If the reader of this message is not the intended recipient, you are
hereby notified that you have received this document in error and that any review, dissemination, distribution or
copying of this message is strictly prohibited. [f you have received this communication in error, please notify us

https://mail.google.com/mail/u/07ik=f7565c47 16&view=pt&search=all&permthid=thread-f%3A 1643954858067 707087 %7 Cmsg-f%3A 16442068594451... 1/2
9/30/2019 Feerick Nugent MacCartney, PLLC Mail - RE: Mormile v. Accurate et al. Rockland Co. Index #34070-2019
immediately by reply e-mail message or by telephone and delete the original message from your e-mail system

and/or computer database.

From: VAL Drummond <valeried@fnmiawfirm.cam>

Sent: Friday, September 6, 2019 3:18 PM

To: Christopher G. Salloum <csalloum@lawfirm.ms>

Cc: Mary Marzolla <mmarzolla@fnmlawfirm.com>; Donald Feerick <dfeerick@fnmlawfirm.com>
Subject: Mormile v. Accurate et al. Rockland Co. Index #34070-2019

 

[EXTERNAL] —

 

 

 

Dear Mr. Salloum:
Annexed hereto please see correspondence from Mary Marzolla in connection with the above-referenced matter.

Thank you,

*“Please note that our email addresses have changed**

Valerie Drummond
Valeried(@tnmiawfirm.com

Paralegal

FEERICK NUGENT MacCARTNEY PLLC
96 South Broadway

South Nyack, New York 10960

Tel.: 845-353-2000

Fax: 845-353-2789

PLEASE TAKE NOTICE: This e-mail and any attachments thereto, is intended only for use by the addressee(s) named
herein and may contain legally privileged and/or confidential information. if you are not the intended recipient of this e-
mail, you are hereby notified that any dissemination, distribution or copying of this e-mail, and any attachments
thereto, is strictly prohibited. If you have received this e-mail in error, please notify me by replying to this message and
permanently delete the original and any copy of this e-mail and any printout thereof.

hitps://mail.google.com/mail/u/0?7ik=f7565c47 16&view=pt&search=all&permthid=thread-1% 3A 1643954858067 707087 %7Cmsg-f%3A16442068594451... 2/2
